UNITED STATES DISTRICT COURT                                     USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                                 ELECTRONICALLY FILED
AMANDA MAHONEY-FERNANDES,                                        DOC #:
                                                                 DATE FILED: 5/6/2021
                           Plaintiff,
                                                                       20-cv-6474
                    -against-
                                                                        ORDER
CVS PHARMACY INC. et al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On May 6, 2021, the Court held a conference in this matter. As the Court admonished at

the conference, IT IS HEREBY ORDERED that, by July 5, 2021, Defendants CVS Albany, LLC

and Compass Health Brands Corp. shall respond to Plaintiff’s outstanding discovery demands, in

detail, relying on the information that Plaintiff has provided about the allegedly defective

product. IT IS FURTHER ORDERED that Plaintiff shall promptly provide corrected medical

authorizations, and Plaintiff’s deposition shall be taken in person.

       IT IS FURTHER ORDERED that, by August 18, 2021, Plaintiff shall file either proof of

service on Defendant Tops Medical Articles, or a letter showing cause why the Court should not

dismiss the case against Tops Medical Articles for failure to serve.

       IT IS FURTHER ORDERED that the deadline to complete all fact discovery is October

4, 2021. IT IS FURTHER ORDERED that the parties shall appear for a further conference on

October 7, 2021 at 11:00 AM. One week in advance of that conference, the parties shall file a

joint status letter, which must include a proposed schedule for the swift completion of any expert

discovery. IT IS FURTHER ORDERED that, if discovery issues arise that the parties cannot

resolve themselves, the parties must immediately bring those issues to the Court’s attention. Do




                                                 1
not wait until the October conference is approaching, and do not expect the Court to extend the

deadline for discovery.

       Counsel and the parties are on notice that failure to complete the discovery in good

faith, meet the deadlines set forth above, or otherwise to comply with the Court’s Rules and

orders may result in sanctions.

SO ORDERED.
                                                    _________________________________
Date: May 6, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                                2
